— Order affirmed, with ten dollars costs and disbursements. This action, begun in 1918, to recover $50,000 for fraud in 1902, led to many motions, orders and proceedings, that raised questions of difficulty. Finally came a refusal of leave to amend the complaint because such proposed new pleading would be inconsistent with the original_ complaint. From this order no appeal was taken, but instead the action was discontinued. We, therefore, cannot say that the learned court at Special Term was wrong in imposing a $250 allowance as a condition for leave to discontinue. (Matter of Waverly Water Works Co., 85 N. Y. 478; People v. Bootman, 180 id. 1; Miller v. Clary, 147 App. Div. 255; Assets Collecting Co. v. Myers, No. 1, 170 id. 265.) Jenks, P. J., Mills, Rich, Putnam and Blackmar, JJ., concurred.